                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                             CRIMINAL FILE NO.
         v.                                  1:11-CR-427-1-TWT
 CHARLES HORTON
 also known as
 Charlie Horton,
   Defendant.


                                        ORDER

      This is a criminal      action.   It is before the Court on the Report and

Recommendation [Doc. 342] of the Magistrate Judge recommending dismissing the

Defendant’s Motion to Vacate Sentence [Doc. 341]. The Defendant’s Objections to

the Report and Recommendation are entirely without merit. The Defendant’s Motion

to Vacate Sentence is clearly a successive Petition and the Defendant was required to

have permission from the Court of Appeals before filing it. The permission

requirement is not in any way dependent upon whether the successive Petition makes

the same or different claims. That is why the Report and Recommendation is so short.

The Defendant’s claim that the Court lacks subject matter jurisdiction is frivolous. The

Defendant’s Motion to Vacate Sentence [Doc. 341] is DENIED. No Certificate of
Appealability will be issued.

         SO ORDERED, this 20 day of November, 2018.



                                      /s/Thomas W. Thrash
                                      THOMAS W. THRASH, JR.
                                      United States District Judge




T:\ORDERS\USA\11\11cr427-1\r&r6.wpd           -2-
